              Case 19-50075             Doc 86   Filed 05/15/19   EOD 05/15/19 18:23:59            Pg 1 of 1
                                                                                                       B2500 (rev 12/2016)
                                          UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF INDIANA


        In Re:

            USA Gymnastics                                                  Case Number:

             Debtor(s)                                                       18-09108-RLM-11

            USA Gymnastics

                   Plaintiff(s)
                   vs.                                                      Adversary Case Number:

            Richard Carlson, et al.                                          19-50075

                   Defendant(s)




                                      CERTIFICATE OF SERVICE REGARDING SUMMONS


         Cathy Steege
     I, ___________________________________________             (name), certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which service of process
was made. I further certify that the service of this summons and a copy of the complaint was made on
     May 15, 2019
_________________________        (date) by one of the following methods:
    Mail Service: Regular, first class United States mail, and postage fully pre-paid. (List names/addresses below.)
    Personal Service: By leaving the process with defendant or with an officer or agent of defendant.
    (List names/addresses below.)
    Residence Service: By leaving the process with an adult. (List names/addresses below.)
    Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
    addressed to the following officer of the defendant. (List names/addresses below.)
    Publication: The defendant was served as follows in the space below.
    State Law: The defendant was served pursuant to the laws of the State of _______________ (U. S. state), as
    follows in the space below.

LIST NAMES AND ADDRESSES OR BRIEF DESCRIPTION OF HOW DEFENDANT WAS SERVED:

 Richard Carlson
 5 Michel Avenue
 Farmingdale, NY 11735
 (by overnight mail)

Under penalty of perjury, I declare that the foregoing is true and correct.

                                                                              353 N. Clark St.
/s/ Cathy Steege                             May 15, 2019

Signature                                    Date                             Business Address


                                                                              Chicago, IL 60654


                                                                              Business City, State, and Zip
